                       Case 3:21-cv-03013-SI Document 38-3 Filed 08/17/21 Page 1 of 7




 1   GEORGE C. HUTCHINSON (SBN 138735)
 2
     PATRICK L. BLAIR (SBN 201345)
     LEGAL SOLUTIONS 2 U
 3   A Professional Corporation
 4   18201 Von Karman, Ste. 701
     Irvine, California 92616
 5   Telephone: (855) 755-2928
 6   Facsimile: (855) 755-2928
     gchutchinson@legalsolutions2u.com
 7   pblair@legalsolutions2u.com
 8   Attorneys for Defendant:
     BRANDREP, LLC
 9

10                                                        UNITED STATES DISTRICT COURT
11                                                   NORTHERN DISTRICT OF CALIFORNIA
12                                                                 SAN FRANCISCO DIVISION
13                                                                                                 Case No. 3:21-CV-03013-SI
        A1 ON TRACK SLIDING DOOR
14      REPAIR AND INSTALLATION,
        INC, SYLVIA SCHICK, and
15      DEBORAH SCHICK, individually                                                               MEMORANDUM OF POINTS
        and on behalf of all others similarly                                                      AND AUTHORITIES IN
16      situated,                                                                                  SUPPORT OF BRANDREP,
                                                                                                   LLC’S NOTICE OF MOTION
17                                                                                                 AND MOTION TO SET ASIDE
                                                        Plaintiffs,                                DEFAULT (FRCP 55(c));
18                                                                                                 PROOF OF SERVICE
                                         vs.
19

20      BRANDREP, LLC, a Delaware                                                                  Date: September 24, 2021
        limited liability company,                                                                 Time: 10:00 a.m.
21                                                                                                 Courtroom: 1
                                                                                                   Judge: Hon. Susan Illston
22
                                                        Defendant.                                 First Amended Complaint Filed on
23                                                                                                 April 29, 2021
24

25

26

27

28
                                 BRANDREP, LLC’S NOTICE OF MOTION AND MOTION TO SET ASIDE DEFAULT (FRCP 55(c))
     C:\Users\Ron Kort Spectre\Dropbox\CA_Office\Clients\Brand Rep LLC\(2020 - 2021) Threde V BrandRep\2021 Complaint\Motions\Filed by BrandRep\Motion to Vacate Default\00.Points and Authorities -
     Mtn to Vacate Default.doc                                                              1
                       Case 3:21-cv-03013-SI Document 38-3 Filed 08/17/21 Page 2 of 7




 1                                     MEMORANDUM OF POINTS AND AUTHORITIES
 2   A.            Legal Standard – Lenient and less rigorous than a Rule 60(b) motion
 3                 Federal Rule of Civil Procedure, 55(c) provides that a default may be set aside for
 4   “good cause.” “Good cause” is demonstrated by: 1) a sufficient excuse for not meeting
 5   the filing deadline; 2) a meritorious defense; and 3) that setting aside default will not
 6   unfairly prejudice the other party. Madsen v. Bumb, 419 F.2d 4, 6 (9th Cir. 1969);
 7   Mendoza v. Wight Vineyard Management, 783 F.2d 941, 945 (9th Cir. 1986); see Tri-
 8   Continental Leasing Corp. v. Zimmerman, 485 F. Supp. 495, 497 (N. D. Cal. 1980).
 9                 These factors are disjunctive, and the court may vacate entry of default if any of
10   the three factors is true. Franchise Holding II, LLC. v. Huntington Restaurants Group,
11   Inc., 375 F.3d 922, 926 (9th Cir. 2004), quoting American Ass’n of Naturopathic
12   Physicians v. Hayhurst, 227 F.3d 1104, 1108 (9th Cir. 2000).
13                 The court has discretion to determine whether good cause has been shown. See
14   Madsen, 419 F.2d at 6; Curry v. Jensen, 523 F.2d 387, 388 (9th Cir. 1975). The court’s
15   discretion is particularly generous where the motion seeks to set aside an entry of default,
16   rather than a default judgment. Mendoza, 783 F.2d at 945. Any doubt should be resolved
17   in favor of setting aside the default in order to decide cases on their merits. Schwab v.
18   Bullock’s, Inc., 508 F.2d 353, 355 (9th Cir. 1974).
19                 The standard for setting aside an entry of 1 default pursuant to Rule 55(c) is
20   “lenient” and less rigorous than the standard for setting aside a default judgment pursuant
21   to Rule 60(b). American Airlines Ins. Co., Ltd. v. Eagle Ins. Co., 92 F.3d 57, 59 (2d Cir.
22   1996); Meehan v. Snow, 652 F.2d 274, 277 (2d Cir. 1981) (describing the Rule 55(c)
23   standard as “lenient”).
24   B.            Good Cause
25                 Defendant’s counsel believed that he had been given additional time to respond to
26   the first amended complaint because of a pending meet and confer. Hutchinson Decl.
27   ¶¶2-3, 5. The meet and confer was set up via email. Nowhere in the email string or in
28
                                 BRANDREP, LLC’S NOTICE OF MOTION AND MOTION TO SET ASIDE DEFAULT (FRCP 55(c))
     C:\Users\Ron Kort Spectre\Dropbox\CA_Office\Clients\Brand Rep LLC\(2020 - 2021) Threde V BrandRep\2021 Complaint\Motions\Filed by BrandRep\Motion to Vacate Default\00.Points and Authorities -
     Mtn to Vacate Default.doc                                                              2
                       Case 3:21-cv-03013-SI Document 38-3 Filed 08/17/21 Page 3 of 7




 1   any other communication did attorney Smith or any of plaintiff’s attorneys warn that
 2   plaintiff would be seeking a default. Hutchinson Decl. ¶4. A sincere and reasonable
 3   belief that an extension of time to respond was secured constitutes good cause.
 4   C.            Excusable Neglect & Surprise
 5                 Leniency in setting aside a default is especially appropriate if the attorney failed
 6   the client. Girlsongs & Warner Bros., Inc. v. Starkey, 108 F.R.D. 275, 277 (N.D. Cal.
 7   1984). In reversing the dismissal of an action for failure to timely file a brief, the Ninth
 8   Circuit stated:
 9                               [The] default was the fault of the attorneys, and not the litigant. Yet the
10                               impact of the sanction imposed is primarily against the client. We have no
11                               intent to disavow the established principle that the faults and defaults of the
12                               attorney may be imputed to, and their consequences visited upon, his client.
13                               We do, however, believe that when any court is considering the imposition
14                               of sanctions for non-jurisdictional, procedural defaults and deficiencies in
15                               the management of litigation, the selection of the sanction to be imposed
16                               must take into consideration the impact of the sanction and the alternatives
17                               available to achieve assessment of the penalties in conformity with fault.
18                               Absent such consideration, there is an abuse of discretion.
19                 In Re Hill, 775 F.2d 1385, 1387 (9th Cir. 1985).
20

21                 To the extent that defendant’s counsel should not have relied on the meet and
22   confer as an extension of time to respond, defendant should not suffer for its counsel’s
23   neglect.
24

25   D.            Meritorious Defense
26                 In Keegal v. Key West & Caribbean Trading Company, Inc., 627 F.2d 372, 374
27   (D.C. Cir. 1980), the court stated: “Likelihood of success is not the measure. Defendants’
28
                                 BRANDREP, LLC’S NOTICE OF MOTION AND MOTION TO SET ASIDE DEFAULT (FRCP 55(c))
     C:\Users\Ron Kort Spectre\Dropbox\CA_Office\Clients\Brand Rep LLC\(2020 - 2021) Threde V BrandRep\2021 Complaint\Motions\Filed by BrandRep\Motion to Vacate Default\00.Points and Authorities -
     Mtn to Vacate Default.doc                                                              3
                       Case 3:21-cv-03013-SI Document 38-3 Filed 08/17/21 Page 4 of 7




 1   allegations are meritorious if they contain ‘even a hint of a suggestion’ which, proven at
 2   trial, would constitute a complete defense.” (quoting Moldwood Corp. v. Stutts, 410 F.2d
 3   351, 352 (5th Cir. 1969)).
 4                 The defense does have a very strong defense on multiple grounds: 1) the three
 5   named plaintiffs each had business numbers and therefore the TCPA doesn’t apply to
 6   them (Chennette v. PORCH.COM, INC, et al., Case No. 1:20-cv-00201-SRB, 11/2/2020),
 7   2) the three named plaintiffs had cell phones and therefore the TCPA doesn’t apply to
 8   them (Cunningham v. Britereal Mgmt., No. 4:20-CV-144-SDJ-KPJ, (E.D. Tex. Nov. 20,
 9   2020)), 3) the three named plaintiffs gave permission to contact their numbers, which is
10   an exception under the TCPA (47 U.S.C. § 227 (a) 5), and 4) Brandrep finger dials all its
11   calls with a live person, so the TCPA doesn’t apply to calls in this case (47 U.S.C. § 227
12   (D) (1) a). Hutchinson Decl. ¶9.
13

14   E.            No Prejudice to Plaintiff
15                 “Finally, in assessing prejudice to the plaintiff, the court notes that [m]ere delay in
16   satisfying plaintiff’s claim, if it should ultimately succeed at trial, is not sufficient
17   prejudice to require denial of a motion to set aside default.” Newhouse v. Probert, 608 F.
18   Supp. 978 (W.D.Mich. 1985); citing Keegal, supra, 627 F.2d at 374. Prejudice should be
19   demonstrated which is beyond that inherent to all plaintiffs in setting aside the entry of
20   default, to counterbalance the universal policy favoring trial on the merits
21                 There’s no prejudice to Plaintiff in this case. Plaintiff didn’t even want to carry on
22   with the meet and confer, which it had agreed to. Blair Decl., ¶3. The default appears to
23   be an unethical attempt to have the case decided on procedural grounds rather than the
24   merits. Blair Decl., ¶¶4-6.
25   //
26   //
27   //
28
                                 BRANDREP, LLC’S NOTICE OF MOTION AND MOTION TO SET ASIDE DEFAULT (FRCP 55(c))
     C:\Users\Ron Kort Spectre\Dropbox\CA_Office\Clients\Brand Rep LLC\(2020 - 2021) Threde V BrandRep\2021 Complaint\Motions\Filed by BrandRep\Motion to Vacate Default\00.Points and Authorities -
     Mtn to Vacate Default.doc                                                              4
                       Case 3:21-cv-03013-SI Document 38-3 Filed 08/17/21 Page 5 of 7




 1   F.            Service of Process in this case is also at issue
 2                 “A federal court does not have jurisdiction over a defendant unless the defendant
 3   has been served properly under Fed. R. Civ. P. 4.” Direct Mail Spec. v. Eclat
 4   Computerized Tech., 840 F.2d 685, 688 (9th Cir. 1988); see also Jackson v. Hayakawa,
 5   682 F.2d 1344, 1347 (9th Cir. 1982).
 6                 Here, the record fails to indicate that the defendant ever received proper service.
 7

 8                 Federal law requires that a defendant corporation be served either:
 9                               (A) in the manner prescribed by Rule 4(e)(1) for serving an individual; or
10                               (B) by delivering a copy of the summons and complaint to an officer, a
11                               managing or general agent, or any other agent authorized by appointment or
12                               by law to received service of process and - if the agent is one authorized by
13                               statute, and the statute so requires – by also mailing a copy of each to the
14                               defendant....
15                 Fed. R. Civ. P. 4(h).
16

17   Under subdivision (e)(1), service may be effectuated in the manner prescribed for
18   individuals pursuant to the laws of the forum state. California requires service on a
19   person designated as agent for service of process where the defendant is a corporation.
20   Cal. Civ. Proc. Code § 416.10. In lieu of personal delivery, Cal. Civ. Proc. Code § 415.20
21   permits service on a corporation by substituted service which requires leaving the
22   summons and complaint during normal office hours at the office of the defendant with a
23   person “who is apparently in charge” and thereafter mailing a copy of the summons and
24   complaint to the defendant at that same office.
25                 Here, opposing counsel provided a proof of service that claims personal service on
26   a person named Charles Della Sala, who is neither an officer, a managing or general
27   agent, or any other agent authorized by appointment or by law to received service of
28
                                 BRANDREP, LLC’S NOTICE OF MOTION AND MOTION TO SET ASIDE DEFAULT (FRCP 55(c))
     C:\Users\Ron Kort Spectre\Dropbox\CA_Office\Clients\Brand Rep LLC\(2020 - 2021) Threde V BrandRep\2021 Complaint\Motions\Filed by BrandRep\Motion to Vacate Default\00.Points and Authorities -
     Mtn to Vacate Default.doc                                                              5
                       Case 3:21-cv-03013-SI Document 38-3 Filed 08/17/21 Page 6 of 7




 1   process. To the extent that service is attempted by substitute service there is no indication
 2   given that a mailing was ever sent out.
 3   G.            Conclusion
 4                 For the reasons stated above and for those statements made orally at hearing,
 5   Brandrep, LLC respectfully requests that the Court set aside the default for good cause
 6   and provide it a reasonable time in which to respond to the first amended complaint.
 7

 8   Dated: August 17, 2021                                                                          LEGAL SOLUTIONS 2 U
 9
                                                                                                     A Professional Corporation

10

11                                                                                                   /s/ Patrick L. Blair
                                                                                                     Patrick L. Blair
12                                                                                                   Attorney for Defendant
13                                                                                                   Brandrep, LLC

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                 BRANDREP, LLC’S NOTICE OF MOTION AND MOTION TO SET ASIDE DEFAULT (FRCP 55(c))
     C:\Users\Ron Kort Spectre\Dropbox\CA_Office\Clients\Brand Rep LLC\(2020 - 2021) Threde V BrandRep\2021 Complaint\Motions\Filed by BrandRep\Motion to Vacate Default\00.Points and Authorities -
     Mtn to Vacate Default.doc                                                              6
                       Case 3:21-cv-03013-SI Document 38-3 Filed 08/17/21 Page 7 of 7




 1                                                                         PROOF OF SERVICE
 2

 3
     COUNTY OF LOS ANGELES )
                           )                                                           ss.
 4   STATE OF CALIFORNIA   )
 5
            I am employed in the County of Los Angeles, State of California. I am over the age
 6   of eighteen and not a party to the within action. My business address is 18201 Von
 7   Karman Ave, 701, Irvine CA 92612.

 8                 On 08/16/2021, I served the following document described as:
 9
     BRANDREP, LLC’S NOTICE OF MOTION AND MOTION TO SET ASIDE
10   DEFAULT (FRCP 55(c)); HUTCHINSON DECLARATION IN SUPPORT OF
11   BRANDREP, LLC’S MOTION TO SET ASIDE DEFAULT (FRCP 55(c)); BLAIR
     DECLARATION IN SUPPORT OF BRANDREP, LLC’S MOTION TO SET
12   ASIDE DEFAULT (FRCP 55(c))
13
                   On the following interested parties in this action:
14

15   Rebecca L. Davis (#271662)                                                                 Taylor T. Smith
     Lozeau Drury LLP                                                                           (admitted pro hac vice)
16   1939 Harrison Street, Suite 150                                                            Woodrow & Peluso, LLC
17   Oakland, CA 94612                                                                          3900 E. Mexico Ave., Suite 300
     Tel: (510) 836-4200                                                                        Denver, CO 80210
18   Fax: (510) 836-4205                                                                        Telephone: (720) 907-7628
19   rebecca@lozeaudrury.com                                                                    Facsimile: (720) 927-0809
                                                                                                tsmith@woodrowpeluso.com
20

21   [X]           VIA CM/ECF (email) By electronic filing through the CM/ECF system.
22   [ ]           VIA U.S. MAIL – TO ALL PARTIES
23
           I declare under penalty of perjury under the laws of the State of California, that the
24   foregoing is true and correct. Executed on 08/16/2021 at Long Beach, California.
25
                                                                                                                   /s/ George C Hutchinson, Esq.
26                                                                                                                 George C. Hutchinson Esq.
27

28
                                 BRANDREP, LLC’S NOTICE OF MOTION AND MOTION TO SET ASIDE DEFAULT (FRCP 55(c))
     C:\Users\Ron Kort Spectre\Dropbox\CA_Office\Clients\Brand Rep LLC\(2020 - 2021) Threde V BrandRep\2021 Complaint\Motions\Filed by BrandRep\Motion to Vacate Default\00.Points and Authorities -
     Mtn to Vacate Default.doc                                                              7
